Citation Nr: 0432294	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  95-286 62A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for lumbar muscle 
spasm, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1982 to March 1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a personal 
hearing at the RO in September 1995.  This case was 
previously before the Board and was remanded in August 2000 
and September 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as lumbar muscle spasm, is productive of 
severe limitation of motion, with no evidence of 
incapacitating episodes or ankylosis.

2.  The veteran's service-connected disabilities are lumbar 
muscle spasm, evaluated as 40 percent disabling; cervical 
muscle spasm, evaluated as 30 percent disabling; left ankle 
injury, evaluated as 20 percent disabling; and scalp 
laceration, evaluated as 10 percent disabling.  The veteran's 
combined service-connected disability rating is 70 percent.

3.  The veteran has reported that he has completed a high 
school education and has two years of technical training as 
well as training in computer-aided drafting and design. 

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for lumbar muscle spasm have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5021, 5292 (2004).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a March 1995 rating decision, the RO denied 
the veteran's claims.  At the time of that rating decision, 
VCAA had not yet been enacted.  Only after that rating action 
was promulgated was VCAA signed into law.  Thereafter, the RO 
did furnish VCAA notice to the veteran in February 2001 and 
January 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in February 2001 and January 2004, as 
well as the August 1995 statement of the case and the January 
1996, July 1999, November 2000, and June 2004 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the October 2001 and October 2002 letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, and VA treatment records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
multiple VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

I.  Lumbar Muscle Spasm

The veteran claims that the severity of his service-connected 
lumbar spasm disability warrants a higher disability rating.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbosacral spine disability is currently rated 
under Diagnostic Codes 5021 and 5292.  Diagnostic Code 5021 
is for myositis and dictates that disabilities rated under 
this code are to be rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71(a), Diagnostic Code 5021.

Initially the Board notes that during the pendency of appeal 
VA promulgated new regulations for the evaluation of the 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 38 
C.F.R. pt. 4).  The amendments renumber the diagnostic codes 
and create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
above have a specified effective date without provision for 
retroactive application, the amendments may not be applied 
prior to their effective date.  As of that effective date, 
the Board must apply whichever version of the rating criteria 
is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its June 2004 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a maximum schedular rating of 40 percent for severe 
limitation of motion.  

Under Code 5293, a 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.
 
Under Code 5295, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1)  40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

2)  50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

3)  100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent evaluation 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted with 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.

Incapacitating episodes are defined by regulation as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Turning to the medical evidence of record, the Board notes 
that an October 1995 x-ray report of the veteran's spine 
revealed no abnormalities.  In October 1995, the veteran 
underwent a VA neurological examination.  At the examination, 
the veteran reported having injured his back in service in a 
fall.  The veteran denied radicular symptoms in the lower 
extremities as well as numbness or weakness.  He also denied 
any bowel or bladder dysfunction.  On physical examination, 
the veteran's gait was normal and the veteran was able to 
walk on his toes, his heels and tandem walk.  There was no 
paraspinal muscle tenderness or spasm.  The examiner did not 
provide a diagnosis in relation to the veteran's lumbar 
spine.

The veteran underwent a VA examination in October 1995.  The 
veteran reported having pain in his lower back.  The examiner 
noted that an MRI of the veteran's lumbar spine in August 
1992 showed minimal disc bulge at the L4-L5 and L5-S1 levels.  
Range of motion of the back was recorded as follows:  flexion 
to 50 degrees, hyperextension to 20 degrees, right and left 
rotation to 15 degrees, right and left abduction to 20 
degrees.  Pain was noted on all extremes of back motion.  It 
was noted that the veteran complained of low back pain when 
walking on his heels.  The diagnoses included the diagnosis 
of disc bulge of the lumbosacral spine discs.

The veteran underwent a VA examination in February 1999.  
Subjectively, the veteran complained of ongoing low back 
pain.  Physical examination revealed no deformity and no pain 
on percussion.  The diagnoses included the diagnosis of post-
traumatic pain in the spine with normal x-ray findings.  A 
March 1999 x-ray report noted a normal lumbosacral spine.

The veteran underwent a VA examination in October 2000.  He 
complained of ongoing low back pain, including radiating pain 
down both legs.  Physical examination revealed that the 
veteran walked with a slight left-sided limp.  Flexion of the 
back was to 45 degrees and extension was to 0 degrees.  Back 
rotation to the right was to 30 degrees and to the left was 
to 45 degrees.  Straight leg raising on the right was to 40 
degrees and on the left was to 50 degrees.  The examiner's 
diagnosis was degenerative lumbar vertebral disease.

The veteran underwent a VA examination in October 2002.  The 
veteran complained of chronic low back pain.  He said that 
the pain was aggravated by standing, sitting, driving, 
bending and lifting.  He claimed that his back hurt all the 
time, especially at night.  On physical examination, the 
veteran walked with a slight limp.  The veteran's back was 
straight with mild tenderness to palpation over the lower 
lumbosacral spine, the right sacroiliac joint and the right 
paravertebral muscles.  Range of motion showed that the 
veteran flexed forward to 10 degrees.  Lateral flexion was 10 
degrees to the right and 15 degrees to the left.  Extension 
was to 5 degrees and lateral rotation was to 10 degrees 
bilaterally.  The veteran claimed that all range of motion 
hurt his back.  Mild degenerative changes were noted at L1-2 
and L5-S1.  The examiner's diagnoses included the diagnosis 
of lumbosacral strain syndrome, chronic, with recent 
exacerbation following an injury at work.  There was no 
evidence of disc disease seen on MRI or x-rays of the back.  
There was no evidence by history or physical examination of 
radiculopathy with the possible exception of pain in the sole 
of the patient's left foot which did not appear to be related 
to his back complaints.

Under the old Diagnostic Code 5293, a 60 percent rating is 
warranted when disability from intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  In the instant case, there is no 
evidence of persistent symptoms of neuropathy or other 
neurological findings so as to arrive at the diagnosis of 
intervertebral disc disease.  The Board specifically notes 
that the October 1995 VA examination report states that the 
veteran denied radicular symptoms in the lower extremities as 
well as numbness or weakness.  He also denied any bowel or 
bladder dysfunction.  Additionally, the October 2002 VA 
examination report shows that there was no evidence of disc 
disease seen on MRI or x-rays of the back and that there was 
no evidence by history or physical examination of 
radiculopathy with the possible exception of pain in the sole 
of the patient's left foot which did not appear to be related 
to his back complaints.

Nevertheless, assuming for the sake of argument that the 
veteran's current disability did involve radiculopathy and 
could be viewed as intervertebral disc disease, there is no 
medical evidence of record to show that the veteran's 
symptoms are compatible with sciatic neuropathy, involve 
demonstrable muscle spasm and provide only little 
intermittent relief in order to warrant a 60 percent rating 
under the former Diagnostic Code 5293.  There is also no 
evidence of ankylosis to warrant a 50 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine, or incapacitating episodes as defined by the 
regulations to warrant a 60 percent rating under the revised 
Diagnostic Code 5243.

The Board finds that the evidence shows that the most 
significant impairment involves loss of range of motion.  As 
noted above, loss of range of motion was previous rated under 
either former Diagnostic Code 5292 or former Diagnostic Code 
5295.  A 40 percent rating is the highest available under 
Codes 5292 and 5295 as in effect at the time of the veteran's 
claim.  Moreover, although the criteria for rating limitation 
of motion changed effective September 26, 2003, a rating in 
excess of 40 percent is not warranted under the revised 
criteria unless there is unfavorable ankylosis.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  There is no unfavorable 
ankylosis in the present case, and there is accordingly no 
rating higher than 40 percent to be considered under range of 
motion criteria.  Thus, a disability rating in excess of 40 
percent is not warranted.

The Board recognizes the veteran's complaints of pain, but 
finds that additional compensation is not warranted under 
38 C.F.R. §§ 4.40 and 4.45, or DeLuca, supra.  The veteran is 
currently rated at the maximum rating for range of motion of 
the lumbosacral spine.  A higher rating of 50 percent is only 
warranted in the instance of a diagnosis of unfavorable 
ankylosis of the entire thoracolumbar spine.  As noted above, 
there is no medical evidence of record to support a diagnosis 
of unfavorable ankylosis of the veteran's thoracolumbar 
spine.  The Board notes here that the provisions of 38 C.F.R. 
§ 4.40 do not apply when a veteran is already rated at the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet.App. 80, 85 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Total Rating Based on Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran is currently service connected for lumbar muscle 
spasm at a 40 percent disability rating, cervical muscle 
spasm at a 30 percent disability rating, left ankle injury at 
a 20 percent disability rating, and scalp laceration at a 10 
percent disability rating.  Thus, he does meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).  The Board must now consider whether these 
disabilities render him unable to obtain and retain 
substantially gainful employment.  Specifically, there must 
be a determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16

In evaluating whether the veteran's service- connected 
disabilities preclude substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that to mean work which 
is more than marginal and permits the individual to earn a 
"living wage."  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, (1993).

The record is unclear as to whether or not the veteran is 
currently employed.  The October 2002 VA examination report 
includes a statement from the veteran that he was working in 
early 2002.  The veteran completed VA Form 21-8940 in March 
1990, December 1994 and January 1995.  Although the veteran's 
responses on the forms are not entirely consistent, over all 
the documents show that the veteran worked as a floor 
supervisor from March 1986 to February 1987, a machine 
operator from August 1987 to November 1988, in "CAD" from 
May 1989 to June 1989, as a telemarketer from August 1991 to 
June 1992 and as a telemarketer supervisor from June 1992 to 
an undetermined date.  A VA Form 21-4192 from "Fingerhut 
Telemarketing" shows that the veteran apparently took a 
leave of absence from his job in November 1994 because of 
seizures.  The VA Forms 21-8940 show that the veteran 
completed high school and completed two years of training at 
Hibbing Technical College.  The record also shows that the 
veteran apparently took classes in computer aided drafting 
and design from April 1988 to October 1988, although it is 
not clear from the record if the veteran completed the course 
of training.  The October 2002 examiner noted in her 
examination report and her July 2003 addendum that it would 
be reasonable to recommend that the veteran engage in work no 
more physically demanding that light manual labor due to his 
service-connected disabilities.  She also stated that the 
veteran's service-connected disabilities did not preclude him 
for working.  Essentially, the medical examiner's opinion was 
that the veteran's service-connected disabilities might limit 
the veteran's employment options to jobs involving no more 
than light manual labor, but that there is nothing to suggest 
that the veteran could not engage in other types of work.

After considering the evidence pertinent to the veteran's 
service-connected disabilities, the Board is compelled to 
find that the preponderance of the evidence is against 
entitlement to a total rating based on individual 
unemployability.  A trained medical examiner has examined the 
veteran and offered an opinion that the veteran's service-
connected disabilities only prevent, at most, employment that 
involves moderate or heavy manual labor.  The Board may not 
consider the veteran's age or nonservice-connected disorders, 
but it must consider the veteran's education and work 
experience.  In this regard, the veteran has a high school 
education plus post-secondary technical training and computer 
aided drafting and design training.  There is nothing in the 
record to suggest that the veteran's service-connected 
disabilities would prevent him from gainful employment in 
computer aided drafting and design, entry-level clerical 
work, or any other type of sedentary employment.  The 
evidence of the veteran's education and work experience and 
the nature of the service-connected disability leads the 
Board to conclude that the veteran would not be precluded 
from earning a living wage solely because of the service-
connected disability.

The preponderance of the evidence is against a finding that 
the veteran's service-connected disabilities alone render him 
unable to obtain and retain substantially gainful employment.  
It follows that the evidence is not so evenly balanced so as 
to otherwise permit a favorable determination at this time.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



